

116 SRES 509 IS: Calling upon the United Nations Security Council to adopt a resolution on Iran that extends the dates by which Annex B restrictions under Resolution 2231 are currently set to expire. 
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 509IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Toomey (for himself, Ms. Rosen, Mr. Gardner, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling upon the United Nations Security Council to adopt a resolution on Iran that extends the dates by which Annex B restrictions under Resolution 2231 are currently set to expire. Whereas, on July 20, 2015, the United Nations Security Council adopted Resolution 2231;Whereas Annex B of Resolution 2231 imposed a number of restrictions on Iran and on arms technology suppliers to Iran that will soon begin expiring;Whereas the Government of Iran has never accepted the Annex B restrictions as legitimate and has not agreed to abide by them;Whereas Annex B of Resolution 2231 imposed an arms embargo on Iran that requires Security Council approval for, among other things, the sale or transfer to Iran of battle tanks, armored combat vehicles, large-caliber artillery systems, combat aircraft, attack helicopters, warships, missiles, and missile systems including man-portable air-defense systems;Whereas the arms embargo has limited the flow of advanced conventional weapons to Iran;Whereas some United Nations member states are already preparing to provide Iran with advanced weapons systems upon expiration of the arms embargo;Whereas Russian state news services have reported that the Russian Federation and Iran are negotiating an arms sale that will provide Iran with artillery systems, helicopters, combat aircraft, and tanks;Whereas the arms embargo in Annex B of Resolution 2231 will expire on October 18, 2020;Whereas Annex B of Resolution 2231 prohibits Iran from exporting weapons and military equipment, including to foreign countries, its proxy militias throughout the region, and terrorist organizations such as Hezbollah and Katai’b Hezbollah;Whereas Hassan Nasrallah, the Secretary-General of Hezbollah, which is estimated to possess at least 100,000 rockets and missiles, has stated that the terrorist group receives all of its weapons and missiles from Iran;Whereas the arms export ban on Iran in Annex B of Resolution 2231 will expire on October 18, 2020;Whereas Annex B of Resolution 2231 banned travel and froze financial assets for Iranian individuals and entities designated on a list established and maintained pursuant to United Nations Security Council Resolution 1737 (2006) for their involvement in certain illicit behavior;Whereas these travel bans and asset freezes will expire in October 2020 and October 2023, respectively;Whereas Annex B of Resolution 2231 banned United Nations member states from supplying Iran’s nuclear-capable ballistic missile program; andWhereas this restriction in Annex B of Resolution 2231 will expire in October 2023: Now, therefore, be it That the Senate—(1)asserts that the expiration of the aforementioned restrictions on Iran and on arms technology suppliers to Iran in Annex B of United Nations Security Council Resolution 2231 (2015) will enhance the ability of Iran to continue its destabilizing actions in the Middle East that threaten the security of the United States and that of our allies;(2)urges the international community to fully enforce the aforementioned restrictions on Iran and on arms technology suppliers to Iran in Annex B of United Nations Security Council Resolution 2231; and(3)calls upon the United Nations Security Council to adopt a resolution on Iran that extends the dates by which the aforementioned restrictions on Iran and on arms technology suppliers to Iran in Annex B are currently set to expire. 